UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Kaiser Ventures LLC (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY MATERIAL - -SUBJECT TO COMPLETION KAISER VENTURES LLC 337 N. Vineyard, 4th Floor Ontario, California 91764 (909) 483-8500 , 2013 Dear Class A Unit Member: We are pleased to enclose your Notice of a Special Meeting of Members and Proxy Statement for a special meeting of Class A unit members of Kaiser Ventures LLC (the “Company”) to be held at :00 [a.m.][p.m.] (Pacific Time) on , 2013, at . The special meeting is being held as the final step in the Company’s previously approved cash maximization strategy and for the following purposes: 1.To authorize and approve the dissolution and liquidation of the Company pursuant to the Plan of Dissolution and Liquidation of the Company attached as Annex A to the accompanying proxy statement (“Plan of Dissolution”); 2.To consider and vote upon approval of the amendment and restatement of the Company’s Operating Agreement, as previously amended to date, as set forth in the Second Amended and Restated Limited Liability Company Operating Agreement attached as Annex B to the accompanying proxy statement (the “Restated Agreement” ) , which is presented as five separate voting proposals set forth below, all of which must be approved for the Restated Agreement to be approved : (a) Governance and General Amendments Related to Liquidation and Dissolution. To restrict the purpose of the Company to activities associated withand in furtherance ofits liquidation, dissolution and winding up; to eliminate the Board of Managers of the Company and replace it with a single Liquidation Manager with such power and authority as necessary to manage the liquidation and dissolution of the Company and the winding up of its affairs; and to make other changes consistent with a company in dissolution ; (b) Limit Term of the Company’s Existence. To limit the duration of the Company to three years, subject to extension at the option of the Liquidation Manager with the approval ofthe Member Representative; (c)Generally Prohibit Transfers of Units. To prohibit any transfer or exchange of units, other than by will, intestate succession or operation of law and to prevent admission of new members; (d) Eliminate Provisions relating to Member Meetings. To eliminate provisions relating to meetings of members; and (e) Eliminate Fiduciary Duties to the Extent Permitted by Delaware Law. To update the Company’s current Operating Agreement in accordance with recent Delaware case law and recent practice by eliminating the fiduciary duties of the Company’s managers and members to the fullest extent permitted by Delaware law (other than the covenant of good faith and fair dealing implied in the Restated Agreement) . 3.To consider and vote on a proposal to amend the Company’s Certificate of Formation to change the name of the Company from “Kaiser Ventures LLC” to “CIL&D, LLC”; 4.To approve the adjournment of the meeting to another date, time or place, if necessary in the judgment of the proxy holders, for the purpose of soliciting additional proxies to vote in favor of the foregoing proposals; and 5. To transact such other business as may properly come before the meeting and any adjournment or postponement thereof. As discussed in more detail in the accompanying proxy statement, if we receive Class A unit member approval of and complete the dissolution and liquidation of the Company, we currently estimate that the aggregate amount of cash distributions to Class A unit members by a target date of June 30, 2014, will be in the range of $0 up to $3.75 per Class A unit.However, uncertainties as to the precise net value of the Company’s remaining assets, the ultimate amount of the Company’s liabilities, the amount of operating costs that may be incurred during the dissolution process and the related timing to complete such transactions (including whether transactions can be completed by the target date of June 30, 2014, or if that date has to be extended to December 31, 2014, or beyond) make it impossible to predict with certainty the actual net cash amount, if any, that will ultimately be available for distribution to Class A unit members or the timing of any such distribution.We note that the projected initial term of the Company under the Restated Agreement is three years from thedate on which the Restated Agreement and Plan of Dissolution are both approved(early 2016). The Board of Managers hopes that you will be able to attend the meeting.If you are unable to attend in person or to otherwise be represented, we urge you to vote by signing the enclosed proxy card and mailing it to the Company in the accompanying stamped envelope at your earliest convenience.We will accept all proxies received by us before the meeting is called to order.Please be sure to sign the proxy card exactly as the name or names appear on it.We urge you to read the enclosed proxy statement, which contains information relevant to the actions to be taken at the meeting. Sending in a signed proxy card will not affect your right to attend the meeting, nor will it preclude you from voting in person because the proxy is revocable at any time prior to the voting of such proxy card.You may revoke your proxy at any time before your proxy is voted at the meeting by doing any of the following: ● Attending the meeting and voting your units in person at the meeting.Your attendance at the meeting alone will not revoke your proxy — you must also vote at the meeting. ● Sending a written notice of revocation to our Company Secretary at our principal offices, 337 N. Vineyard, 4th Floor, Ontario, California 91764. ● Filing another duly executed proxy card bearing a later date with our Company Secretary at our principal offices, 337 N. Vineyard, 4th Floor, Ontario, California 91764. If you are a Class A unit member of record and choose to revoke your proxy in writing, your written notification revoking your proxy or a later-dated signed proxy card changing your vote must be received by us by [a.m.][p.m.] (Pacific Time) on , 2013, in order to be acknowledged and reflected in the vote.If you are a beneficial owner of Class A units and you instructed a broker or other nominee to vote your units, you must follow your broker’s directions for changing those instructions. Pursuant to rules promulgated by the Securities and Exchange Commission, we have elected to provide access to the Company’s proxy materials both by sending you this full set of proxy materials, including a proxy card, and by notifying you of the availability of the proxy materials on the Internet.The accompanying proxy statement and form of proxy card are available on the Internet at www.kaiserventures.com under “Member Relations.” Sincerely, Richard E. Stoddard Chairman and Chief Executive Officer PRELIMINARY PROXY MATERIAL SUBJECT TO COMPLETION KAISER VENTURES LLC 337 N. Vineyard, 4th Floor Ontario, California 91764 (909) 483-8500 NOTICE OF SPECIAL MEETING OF MEMBERS To Be Held , 2013 TO THE MEMBERS OF KAISER VENTURES LLC: Notice is hereby given that a special meeting of members of Kaiser Ventures LLC (the “Company”) will be held , 2013, at [a.m.][p.m.] ( Time) at , for the following purposes: 1.To authorize and approve the dissolution and liquidation of the Company pursuant to the Plan of Dissolution and Liquidation of the Company (the “Plan of Distribution”) attached as Annex A to the accompanying proxy statement (the “Dissolution Proposal”); 2.To consider and vote upon the approval of the amendment and restatement of theCompany’s Operating Agreement, as amended to date, as set forth in the Second Amended and Restated Limited Liability Company Operating Agreement attached as Annex B to the accompanying proxy statement (the “Restated Agreement”) , which is presented as five separate voting proposals (the “Restatement Proposals”), all of which must be approved in order to approve the Restated Agreement: 3.To consider and vote on a proposal to amend the Company’s Certificate of Formation to change the name of the Company from “Kaiser Ventures LLC” to “CIL&D, LLC” (the “Name Change Proposal”); 4.To approve the adjournment of the meeting to another date, time or place, if necessary in the judgment of the proxy holders, for the purpose of soliciting additional proxies to vote in favor of the foregoing proposals; and 5.To transact such other business as may properly come before the meeting and any adjournment or postponement thereof. A separate vote will be taken on each matter to be voted on.However, the Dissolution Proposal and the Restatement Proposals are each conditioned upon the approval of all of the Restatement Proposals and the Dissolution Proposal .Accordingly, if either the Dissolution Proposal or any of the Restatement Proposals does not receive the requisite vote of the Class A unit members, none of such Proposals will be deemed to have been approved and the Plan of Dissolution and Restated Agreement will not become effective. Your attention is directed to the proxy statement accompanying this notice for a more complete description of the matters to be acted upon at the meeting.The Board of Managers has fixed , 2013, as the Record Date for the determination of Class A unit members entitled to vote at the meeting and at any adjournments or postponements thereof.Only Class A unit members of record at the close of business on the Record Date will be entitled to notice of, and to vote at, the meeting. It is important that you vote.Whether or not you plan to attend the meeting, it is important that your Class A units be represented.You are cordially invited to attend the meeting.However, to ensure your representation at the meeting, you are urged to mark, sign, and return the enclosed proxy card as promptly as possible in the enclosed postage-prepaid envelope.Returning the proxy card will not limit your right to attend the meeting.Your prompt cooperation would be appreciated. By Order of the Board of Managers, Terry L. Cook Executive Vice President – Administration, General Counsel and Company Secretary , 2013 Ontario, California TO ENSURE YOUR REPRESENTATION AT THE MEETING, PLEASE SIGN, DATE, AND RETURN YOUR PROXY ON THE ENCLOSED PROXY CARD WHETHER OR NOT YOU EXPECT TO ATTEND IN PERSON.YOU HAVE THE RIGHT TO REVOKE YOUR PROXY AT ANY TIME BEFORE THE MEETING BY GIVING WRITTEN NOTICE OF REVOCATION TO OUR SECRETARY BY MAIL, BY E-MAIL, OR BY FACSIMILE, BY SUBMITTING A SUBSEQUENT LATER DATED PROXY OR BY VOTING IN PERSON AT THE MEETING. Important Notice Regarding the Availability of Proxy Materials for the Class A Unit Member Meeting to be held on , 2013.The accompanying proxy statement and form of proxy card are available on the Internet at www.kaiserventures.com under “Member Relations.”Under rules promulgated by the Securities and Exchange Commission, we are providing access to our proxy materials both by sending you this full set of proxy materials and by notifying you of the availability of our proxy materials on the Internet. YOUR VOTE IS IMPORTANT.IF YOU WISH TO VOTE BY MAIL, PLEASE SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD.A SELF-ADDRESSED ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE; NO POSTAGE IS REQUIRED IF MAILED WITHIN THE UNITED STATES. TABLE OF CONTENTS Page INTRODUCTION 1 SUMMARY TERM SHEET 3 Background 3 Proposal 1 — To Approve the Plan of Dissolution 4 Proposals 2A through 2E — To Approve the Amendment and Restatement of the Company’s Operating Agreement 8 Proposal 3 — To Change the Name of the Company to “CIL&D, LLC” 10 Proposal 4 — To Adjourn the Meeting 10 BACKGROUND AND REASONS FOR THE DISSOLUTION AND LIQUIDATION OF THE COMPANY 10 QUESTIONS AND ANSWERS REGARDING THIS SOLICITATION AND VOTING AT THE SPECIAL MEETING 12 FACTORS TO BE CONSIDERED BY CLASS A UNIT MEMBERS IN DECIDING WHETHER TO APPROVE THE PROPOSALS 16 CAUTIONARY STATEMENTS CONCERNINGFORWARD-LOOKING INFORMATION 21 PROPOSAL 1 — TO APPROVE THE DISSOLUTION AND LIQUIDATION OF KAISER VENTURES LLC 22 General 22 Dissolution Under Delaware Law 22 Principal Provisions of the Plan of Dissolution 22 Estimated Liquidating Distributions 25 Conduct of the Company Following Dissolution 28 Sale of Remaining Assets 28 Contingency Reserve 28 Potential Liability of Class A Unit Members for Distributions 29 Reporting Requirements 29 Closing of Transfer Books 29 No Appraisal Rights 30 Regulatory Approvals 30 Interests of Management in the Dissolution of the Company 30 Accounting Treatment 32 Certain Material United States Federal Income Tax Consequences 33 Required Vote 34 Recommendation of the Board of Managers 34 PROPOSALS 2 A – 2E — TO APPROVE THE AMENDMENT AND RESTATEMENTOF THE COMPANY’S OPERATING AGREEMENT 35 General 35 Background and Purpose of Amendments 35 Summary of Proposed Amendments 35 Removal of the Liquidation Manager 37 Restrictions on Transactions with Liquidation Manager 37 Effect on Class A Unit Members if Amendments Approved 38 Required Vote 39 Recommendation of the Board of Managers 39 PROPOSAL 3 — TO APPROVE CHANGING THENAME OF THE COMPANY TO CIL&D, LLC 39 i PROPOSAL 4 — TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING TO SOLICIT ADDITIONAL PROXIES 40 SECURITIES OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 40 Principal Unit Members 40 Management 41 VOTING AND REVOCATION OF PROXY 41 SOLICITATION OF PROXIES 42 RECORD DATE; VOTING RIGHTS 42 NEXT ANNUAL MEETING - MEMBER PROPOSALS 43 WHERE YOU CAN FIND MORE INFORMATION 44 OTHER MATTERS 44 PLAN OF DISSOLUTION AND LIQUIDATION Annex A FORM OF SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT Annex B MARKED SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT (showing changes) Annex C LIQUIDATION MANAGER AGREEMENT Annex D ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2012 Annex E ii KAISER VENTURES LLC 337 N. Vineyard, 4th Floor Ontario, California 91764 (909) 483-8500 PROXY STATEMENT , 2013 Special Meeting of Members INTRODUCTORY NOTE Unless otherwise noted, (1) the terms “Kaiser LLC” or the “Company,” “we,” “us” and “our” refer to Kaiser Ventures LLC, (2) the term “Kaiser Inc.” refers to the former Kaiser Ventures Inc., (3) the terms “Class A units” and “members” refer to Kaiser LLC’s Class A units and the beneficial owners thereof, respectively, and (4) the term the “merger” refers to the merger of Kaiser Inc. with and into Kaiser LLC, effective November 30, 2001, in which Kaiser LLC was the surviving company. INTRODUCTION The Board of Managers of Kaiser Ventures LLC, a Delaware limited liability company, whose executive offices are located at 337 N. Vineyard, 4th Floor, Ontario, California 91764, hereby solicits your proxy in the form of the enclosed proxy card for use at a special meeting of Class A unit members to be held , 2013, at [a.m.][p.m.] (Pacific Time) at , or at any adjournment or postponement thereof.The expense of soliciting your proxy will be borne by the Company.The approximate day on which this proxy statement and the accompanying proxy card will be first mailed or given to Class A unit members is , 2013.If you are unable to attend the meeting in person or to otherwise be represented, we urge you to vote by signing the enclosed proxy card and mailing it to us in the accompanying stamped envelope at your earliest convenience.We will accept all proxies received by us before the meeting is called to order. At the meeting, Class A unit members will be asked to vote upon the following proposals: 1.To authorize and approve the dissolution and liquidation of the Company (the “Dissolution Proposal”) pursuant to the Plan of Dissolution and Liquidation of the Company attached as Annex A to this proxy statement (the “Plan of Dissolution”); 2.To consider and vote upon a group of five proposals (the “Restatement Proposals”) that together would amend and restate the Company’s Operating Agreement, as amended to date, as set forth in the Second Amended and Restated Limited Liability Company Operating Agreement attached as Annex B to this proxy statement (the “Restated Agreement”) , as set forth below : (a)Governance and General Amendments Related to Liquidation and Dissolution. To restrict the purpose of the Company to activities associated withand in furtherance ofits liquidation, dissolution and winding up; to eliminate the Board of Managers of the Company and replace it with a single Liquidation Manager with such power and authority as necessary to manage the liquidation and dissolution of the Company and the winding up of its affairs; and to make other changes consistent with a company in dissolution ; 1 (b)Limit Term of the Company’s Existence. To limit the duration of the Company tothree years, subject to extension at the option of the Liquidation Manager with the approval ofthe Member Representative; (c)Generally Prohibit Transfers of Units. To prohibit any transfer or exchange of units, other than by will, intestate succession or operation of law and to prevent admission of new members; (d) Eliminate Provisions relating to Member Meetings. To eliminate provisions relating to meetings of members; and (e) Eliminate Fiduciary Duties to the Extent Permitted by Delaware Law.To update the Company’s current Operating Agreement in accordance with recent Delaware case law and recent practice by eliminating the fiduciary duties of the Company’s managers and members to the fullest extent permitted by Delaware law (other than the covenant of good faith and fair dealing implied in the Restated Agreement). 3.To consider and vote on a proposal to amend the Company’s Certificate of Formation to change the name of the Company from “Kaiser Ventures LLC” to “CIL&D, LLC” (the “Name Change Proposal”); 4.To approve the adjournment of the meeting to another date, time or place, if necessary in the judgment of the proxy holders, for the purpose of soliciting additional proxies to vote in favor of the foregoing proposals; and 5.To transact such other business as may properly come before the meeting and any adjournment or postponement thereof. You may revoke your proxy at any time before your proxy is voted at the meeting by doing any of the following: ● Attending the meeting and voting your Class A units in person at the meeting.Your attendance at the meeting alone will not revoke your proxy — you must also vote at the meeting. ● Sending a written notice of revocation to our Company Secretary at our principal offices, 337 N. Vineyard, 4th Floor, Ontario, California 91764. ● Filing another duly executed proxy card bearing a later date with our Company Secretary at our principal offices, 337 N. Vineyard, 4th Floor, Ontario, California 91764. If you are a Class A unit member of record and choose to revoke your proxy in writing, your written notification revoking your proxy or a later-dated signed proxy card changing your vote must be received by us by [a.m.][p.m.] ( Time) on , 2013, in order to be acknowledged and reflected in the vote.If you are a beneficial owner of the Company’s Class A units and you instructed a broker or other nominee to vote your units, you must follow your broker’s directions for changing those instructions Important Notice Regarding the Availability of Proxy Materials for the Special Class A Unit Member Meeting to be held on , 2013:This proxy statement and the accompanying proxy card are available both by sending you this full set of proxy materials and on the Internet at www.kaiserventures.com under “Member Relations”.Under rules promulgated by the Securities and Exchange Commission, we are providing access to our proxy materials by notifying you of the availability of our proxy materials on the Internet. 2 SUMMARY TERM SHEET The following summary highlights the material terms of the matters to be considered at the meeting. We have included page references to direct you to more complete information that appears elsewhere in this proxy statement.This summary is not a complete statement of all information, facts or materials to be voted on at the meeting.You should read this proxy statement, the Plan of Dissolution, the Restated Agreement and the other materials attached to this proxy statement in their entirety to fully understand the proposals and their consequences to you. This summary should be read in conjunction with, and is qualified in its entirety by reference to, the more detailed information contained in this proxy statement and the Annexes attached hereto. Background Our business has been developing and monetizing as appropriate the remaining assets we received from the Kaiser Steel Corporation bankruptcy filing in 1987.In September 2000, Kaiser Inc.’s Board of Directors approved a strategy to maximize the cash ultimately to be distributed to Kaiser Inc.’s then owners who are now the Company’s members.Consistent with this strategy, we historically completed or entered into a number of transactions.For additional information on these transactions see “Historical Operations and Completed Transactions” in our Annual Report on Form 10-K for the year ended December 31, 2012attached as Annex E to this proxy statement.These transactions resulted in a $2.00 return of capital distribution to shareholders of Kaiser Inc. in 2000 and, with the conversion of Kaiser Inc. to a limited liability company in November 2001, a distribution to shareholders of $10.00 per share plus one Class A unit in Kaiser LLC upon surrender of their Kaiser Inc. stock.An additional distribution of $1.50 per unit was made in May 2012 following the sale of the Company’s 50% indirect ownership interest in West Valley MRF, LLC. The Company’s primary remaining assets, in addition to its cash and investments, are its ownership interests in Kaiser Eagle Mountain, LLC (“KEM”), Lake Tamarisk Development, LLC (“Lake Tam”) and Mine Reclamation, LLC (“MRLLC”).KEM and Lake Tam own or control property at Eagle Mountain and Lake Tamarisk which is near Desert Center, California.MRLLC was seeking to permit and develop a rail-haul landfill on property at Eagle Mountain that MRLLC had leased and had an option to purchase from KEM.On or about August 9, 2000, MRLLC entered into a contract to sell the landfill project to the County Sanitation District No. 2 of Los Angeles County (the “District”) for $41 million plus accrued interest from May 2001. Final implementation of the cash maximization strategy was delayed and negatively impacted due to the extensive litigation that involved MRLLC’s landfill project.For additional information on this litigation history, see “ Item. 1. Business - Mine Reclamation and Eagle Mountain Landfill Project -Historical Landfill Project Litigation” in our most recent Annual Report on Form 10-K attached as Annex E to this proxy statement.In March 2011, a series offederal legal challenges relating to a land exchange with the Bureau of Land Management critical to the development of the landfill project were finally decided adversely to MRLLC and meant that for the landfill project to proceed, compliance with a decision of the U.S. 9th Circuit Court of Appeals was required. In mid-2011, the Company engaged an investment banker to identity potential buyers of the Company’s ownership interests in KEM, Lake Tam and MRLLC.That process lasted several months and identified several potential interested parties , although only one party ultimately proceeded with active negotiations with the Company, made a deposit with the Company in connection with such an acquisition and signed a definitive option/ acquisition agreement . That option/acquisition agreement was subsequently terminated .Although the District retained the right to purchase the landfill project in its “as is” condition or terminate the agreement with MRLLC, MRLLC refused to further extend the closing date on such agreement (having previously extended the closing date for more than 10 years).In response, the District threatened legal action to compel MRLLC, at its sole expense and risk, to further proceed with permitting the landfill project even though MRLLC had already spent nearly $85 million to permit and defend the landfill project. As a consequence of the District’s actions , MRLLC filed for Chapter 11 bankruptcy protection on October 30, 2011 , to preserve and protect MRLLC’s assets.Since that filing, MRLLC has been seeking to conclude a plan of reorganization or other means that would permit the sale of its assets. See “Item. 1. Business - Mine Reclamation and Eagle Mountain Landfill Project – Previously Anticipated Sale of Landfill Project” in our most recent Annual Report on Form 10-K attached as Annex E to this proxy statement. No such sale has been concluded and we cannot predict if or when such sale might occur.The Company is actively seeking buyers for its remaining assets.The Company has also taken steps to seek to minimize any exposure it may have to liabilities resulting from the historical operations of the former Kaiser Steel Corporation by maintaining what it reasonably believes to be appropriate reserves and insurance coverage. 3 The sale of the Company’s 50% indirect ownership interest in the West Valley MRF, LLC represented the sale of the Company’s last operating business that generated dependable cash flow.As a result, the Company wishes to commence formal dissolution proceedings in order to reduce ongoing expenses, including personnel costs; and conclude the sale or disposition of the Company’s remaining assets.The matters to be acted upon at the meeting represent the conclusion of the cash maximization strategy first adopted by the Kaiser Inc. Board of Directors in September 2000 and will result in the winding up of the business of the Company. Proposal 1 — To Approve the Plan of Dissolution General (See pages -) The Board has approved the dissolution and liquidation of the Company pursuant to the Plan of Dissolution , subject to the approval of the Class A unit members at the meeting.The Plan of Dissolution provides that upon its approval by the Class A unit members: ● A single Liquidation Manager will be responsible for the implementation of the Plan of Dissolution, and the Board of Managers will promptly resign. ● The Liquidation Manager will cause the Company to cease all of our business activities except for those relating to winding up and liquidating our business and affairs which will include the sale of our remaining assets. ● The Liquidation Manager will, on behalf of the Company, collect, sell, exchange or otherwise dispose of any of our remaining non-cash property and assets, in one transaction or in several transactions to one or more buyers. ● The Liquidation Manager will, on behalf of the Company, identify, pay, or provide for the payment of or otherwise make reasonable provision for, any of our remaining, legally enforceable obligations. ● The Liquidation Manager will, on behalf of the Company, convert to cash and distribute any remaining assets to the members after payment or provision for payment of claims against and obligations of the Company. ● The Liquidation Manager will, on behalf of the Company, file a Certificate of Cancellation with the Delaware Secretary of State after completing the winding up and liquidation of our business and affairs. ● The Liquidation Manager will take for and on behalf of the Company any and all other actions permitted or required by the Plan of Dissolution, the Restated Agreement and by the Delaware Limited Liability Company Act, as amended (the “DLLCA”) and any other applicable laws and regulations. A copy of the Plan of Dissolution is attached as Annex A to this proxy statement. Authority of Liquidation Manager and Officers (See pages -) The approval of the Plan of Dissolution by our Class A unit members will authorize, without further member action, the Liquidation Manager to do and perform, or to cause the Company’s agents to do and perform, any and all acts that the Liquidation Manager deems necessary, appropriate or desirable, in the absolute discretion of the Liquidation Manager (subject only to limited approvals or oversight by the Member Representative), to implement the Plan of Dissolution and to proceed with our dissolution and liquidation in accordance with any applicable provision of the DLLCA. 4 Amendment, Modification or Terminationof the Plan of Dissolution (See pages -) Until the date that the Plan of Dissolution and the Restated Agreement are approved by the Class A unit members (the “Effective Date”), the Board of Managers may, in its sole discretion and without member approval, revoke the Plan of Dissolution and all actions contemplated thereunder, to the extent permitted by the DLLCA.A revocation of the Plan of Dissolution by the Board of Managers would result in a withdrawal of the Dissolution Proposal and the Restatement Proposals .As noted below, the Dissolution Proposal and the Restatement Proposals are all mutually dependent and each be approved for any of such Proposals to proceed.Following the Effective Date and with the approval of the Member Representative and subject to the applicable provisions of the DLLCA, the Liquidation Manager may modify or amend the Plan of Dissolution without further member action but the Liquidation Manager may not terminate the Plan of Dissolution. Estimated Liquidating Distribution (See pages -) Although we are not able to predict with certainty the precise nature, amount or timing of any distributions, we do not intend to make any further distributions until after we sell, liquidate or otherwise dispose of our remaining non-cash assets and pay or make reasonable provision to pay all claims against and obligations of the Company. We currently estimate that the aggregate amount of cash distributions to our Class A unit members by our target date of June 30, 2014, will be in the range of $0 up to $3.75 per Class A unit.The high end of the estimated distribution range assumes that we are able to sell our non-cash assets at reasonable prices, our operating estimates are accurate and that our current assumptions and understanding regarding remaining actual and contingent liabilities are correct.In the event that the sale of non-cash assets results in both an up-front cash payment and a deferred payment (whether an installment, deferred, loan or royalty payment), there may be further distributions to the members over and above the Company’s current estimates as such deferred payments are collected or otherwise monetized.However, there could be no further distributions to members if our remaining assets are sold for substantially less than we currently anticipate and/or if our liquidation expenses and actual and contingent liabilities are higher than we currently understand and estimate.For example, currently unanticipated claims against the Company could be significant and exceed proceeds from the sale of our remaining assets. Accordingly, we are not able to predict with certainty the precise nature, amount or timing of any distributions, primarily due to our inability to predict (i) the amount of our remaining liabilities, (ii) the amount that we will expend during the course of the liquidation, or (iii) the net value, if any, of our remaining non-cash assets. The Board has not established a firm timetable for any interim or final distributions to the Company’s members.The target date to complete liquidationis June 30, 2014, but that date could be extended to December 31, 2014, or beyond.The projected initial term of the Company under the Restated Agreement is three years from the Effective Date. Subject to contingencies inherent in winding up our business, the Liquidation Manager intends to authorize any distributions following the Effective Date as promptly as reasonably practicable.After the Effective Date the Liquidation Manager, in his discretion, will determine the nature, amount and timing of all distributions. Conduct of the Company Following Dissolution (See pages -) After the Effective Date, our Company existence will continue for the sole purpose of winding up and liquidating our business and affairs, including, without limitation, collecting, preserving and disposing of our assets (which may include limited activities necessary to improve or enhance the value of an asset prior to sale), collecting any deferred purchase price resulting from a sale of such assets, satisfying or making reasonable provision for the satisfaction of our liabilities and, subject to legal requirements, distributing any remaining property among our members. 5 Sale of Remaining Assets (See pages -) Our current Operating Agreement expressly provides that no consent of members is required for the sale or disposition of any of our assets, even if such sale or disposition involves all or substantially all of the assets of the Company. Class A unit member approval of the Plan of Dissolution will constitute ratification of the prior approval of the disposition of all of our remaining property and assets on such terms and at such prices as the Liquidation Manager, may determine.We may conduct sales by any means, including by competitive bidding or private negotiations, to one or more purchasers in one or more transactions over a period of time.Given the nature of our remaining assets, it is likely that any sale will involve an initial cash payment at closing and may also include a substantial deferred payment or royalty payment over time.We do not anticipate completing our liquidation until such deferred payments have been collected or monetized (and the period for collection or monetization may vary) or transferred to a liquidating trust for final collection and distribution. Contingency Reserve (See page -) Under the DLLCA, we are required, in connection with our dissolution, to satisfy or make reasonable provision for the satisfaction of all known claims and obligations, all claims that are the subject of a pending action suit or proceeding and all claims reasonably likely to arise within 10 years after the date of dissolution including claims that, based on facts known to the Company are reasonably likely to arise during such 10 year period (collectively, “Claims”). Following the Effective Date, we will pay or establish a contingency reserve that the Liquidation Manager believes to be reasonably adequate for the satisfaction of all Claims.We also may seek to appropriately assign and delegate claims, maximize the use of existing insurance policies, use other forms of financial assurance and take other steps the Liquidation Manager determines to be reasonably calculated to provide for the satisfaction of the reasonably estimated amount of such Claims.At this time, we are unable to provide a precise estimate of the amount of the contingency reserve or the cost of insurance or other steps the Liquidation Manager may undertake to make provision for the satisfaction of Claims.However, any such amount will be deducted before the determination of amounts available for distribution to our members. From time to time, we may distribute to members on a pro rata basis any portion of the contingency reserve that the Liquidation Manager deems no longer necessary and thus, available for distribution. Potential Liability of Members (See pages -) Under the DLLCA, if the amount of the contingency reserve and other measures calculated to provide for the satisfaction of Claims are insufficient to satisfy the aggregate amount ultimately found payable in respect of any Claims, a member could be held liable for a period of up to three years from the date of the wrongful distribution for amounts due to creditors up to the aggregate amount distributed to such member in accordance with the Plan of Dissolution, if that member knew that the distributions it received were in violation of the DLLCA. Reporting Requirements (See pages -) Whether or not the Plan of Dissolution is approved, we have an obligation to continue to comply with the applicable reporting requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), even though compliance with such reporting requirements would be economically burdensome and of minimal value to our members.If the Plan of Dissolution is approved, we intend to immediately seek relief from theSecurities and Exchange Commission (“SEC”)to modify our reporting obligations under the Exchange Act and, in particular, to seek relief from the requirement to provide audited annual financial statements.We anticipate that, if granted such relief, we would be required to continue filing current reports on Form 8-K to disclose material events relating to our dissolution and liquidation, along with any other reports that the SEC might require.If the SEC does not grant us the requested relief, we will be required to continue filing all of our periodic and current reports required by the Exchange Act and to provide audited financial statements, both of which would reduce the amount of funds available for distribution to members because of the costs associated therewith.Our estimate of distributions to Class A unit members assumes the Company will be granted some measure of relief from its current reporting obligations. No Appraisal Rights (See pages -) Class A unit members are not entitled to assert appraisal rights with respect to any of the proposals to be considered at the meeting. 6 Regulatory Approvals (See pages -) We do not believe we are subject to any federal or state regulatory requirements, nor do we believe we are required to obtain any federal or state approval in order to complete the dissolution and liquidation, other than filing this proxy statement with the SEC and filing the Certificate of Cancellation with the Delaware Secretary of State. Interests of Management in the Proposals (See pages -) All of our officers and staff are currently employed by Business Staffing, Inc. (“BSI”) and leased to the Company.Our Chairman and Chief Executive Officer is currently employed by BSI pursuant to a Transition Employment Agreement dated effective January 1, 2013.Under such agreement, our CEO will continue as an employee of BSI until the end of the month in which the Effective Date occurs (which is the date on which our Class A unit members vote to approve the Plan of Dissolution and the Restated Agreement).On the first day of the calendar month following the Effective Date, our CEO shall cease to be an employee of BSI and shall no longer be an officer of Kaiser.However, pursuant to the Liquidation Manager Agreement between the Company and Mr. Stoddard and attached hereto as Annex D, Mr. Stoddard will become the Liquidation Manager one business day following the Effective Date and will provide services to the Company as an independent contractor pursuant to the terms of the Liquidation Manager Agreement.No member approval is being sought for the Liquidation Manager Agreement as such agreement was approved by the Board of Managers on January 15, 2013.As compensation for his services as Liquidation Manager, the Company has agreed to pay Mr. Stoddard a consulting fee of $23,000 per month until such time as specified assets of the Company are sold, and $17,500 per month thereafter.Payments of the consulting fee will be made in arrears.The target date to cease paying the Liquidation Manager’s monthly consulting fee is on or before June 30, 2014, but such date may be extended to December 31, 2014, if a transaction for the Company’s remaining assets is reasonably likely to occur or if the liquidation process still otherwise has remaining material outstanding issues to be resolved.In no event may the monthly consulting fee extend beyond December 31, 2014.Upon termination of the Liquidation Manager’s monthly consulting fee, the Liquidation Manager may continue to perform his duties and obligations as Liquidation Manager, and will thereafter be compensated on a contingent basis as provided in a separate agreement with the Company or pursuant to an amendment to the existing Liquidation Manager Agreement .The Company also has agreed to reimburse Mr. Stoddard for all reasonable out-of-pocket expenses he incurs in connection with his duties and obligations as Liquidation Manager. It is anticipated that our current Chief Financial Officer will continue to provide services to the Company, at a reduced compensation level until April 30, 2013, pursuant to a Transition Employment Agreement dated effective January 1, 2013, between BSI and our Chief Financial Officer. Such employment could be extended on a month-to-month basis with the mutual agreement of the Chief Financial Officer and the Liquidation Manager. Our current Executive Vice President – Administration, General Counsel and Secretary will remain an employee of the Company at a reduced level of compensation until the earlier of June 30, 2014, (which date can be extended by the Liquidation Manager through December 31, 2014), or the date the Certificate of Cancellation is filed, pursuant to a Transition Employment Agreement dated effective January 1, 2013 between BSI and our General Counsel.He will also serve as the Member Representative pursuant to the Restated Agreement.We have no other executive officers. Following the dissolution and liquidation, we will continue to indemnify our managers, officers, employees, consultants and agents, along with the Liquidation Manager and the Member Representative, in accordance with our RestatedAgreement and contractual arrangements for actions taken in connection with the Plan of Dissolution and the winding up of our business and affairs.As part of the dissolution process, we may purchase insurance policies and coverage for periods after the Effective Date. Upon the effectiveness of the Restated Agreement, the Liquidation Manager will have the sole authority for the management of the liquidation and dissolution of the Company.The approval of the Plan of Dissolution by the Class A unit members also will authorize, without further member action, the Liquidation Manager to do and perform, or to cause our executive officers to do and perform any and all acts that the Liquidation Manager deems necessary, appropriate or desirable, in the absolute discretion of the Liquidation Manager, to implement the Plan of Dissolution and the transactions contemplated thereby. Under the Restated Agreement, the Liquidation Manager may only be removed for cause. Consistent with recent decisions by Delaware courts, the Restated Agreement will explicitly eliminate, as a matter of contract and on a prospective basis, any fiduciary duties (whether of loyalty or care or any other type) of members, managers, or officers of the Company, including the Liquidation Manager and Member Representative to the fullest extent permitted by Delaware law.As set forth above, the Liquidation Manager and Member Representative are currently executive officers of the Company. Our current officers hold Class C units which have a preferred right to payment over our Class A units upon the sale of certain assets.See also “Estimated Liquidating Distributions” and “Security Ownership of Certain Beneficial Owners and Management.” Any distributions due on the Class C Units would be paid upon the sale of the Company assets would be made regardless if the sale of assets occurred prior to or after the Company commences its dissolution. Accounting Treatment (See pages -) If the Plan of Dissolution is approved, we plan to change our basis of accounting from the going-concern basis, which contemplates realization of assets and satisfaction of liabilities in the normal course of business, to the liquidation basis effective as of the earliest practicable date in accordance with generally accepted accounting principles. 7 The valuation of assets and liabilities will necessarily require many estimates and assumptions, and there will be substantial uncertainties in carrying out the provisions of the Plan of Dissolution.The estimated net realizable value of assets and estimated settlement amounts for liabilities are expected to differ from estimates recorded in interim statements. Certain Material United States Federal Income Tax Consequences (See pages -) When Company assets are sold, the Company will recognize taxable income or loss as a result of such sale.Such Company income or loss will pass-through and be allocated to the Class A unit holders in accordance with the Restated Agreement.Generally, it is expected that a substantial portion of the income or loss recognized by the Company and passed-through to the Class A unit holders with respect to the sale of Company assets will be characterized as capital gain or loss.Distributions from the Company to a Class A unit holder generally will not be taxable to the Class A unit holder to the extent of such holder’s income tax basis in Class A units, as determined immediately before the distribution.Cash distributions, including the value of marketable securities distributed, in excess of such basis generally will result in taxable gain from the sale or exchange of Class A units equal to the amount of such excess.A loss is not permitted to be recognized by a Class A unit holder with respect to a distribution or distributions to the Class A unit holder unless the liquidating distribution or distributions consist of only money, including marketable securities, unrealized receivables (as defined in section 751(c) of the Code) and/or inventory (as defined in section 751(d) of the Code), and all liquidating distributions have been received by the Class A unit holder resulting in the complete liquidation of the holder’s Class A units for income tax purposes. Required Vote and Board Recommendation (See pages -) The Plan of Dissolution requires the approval of a majority of all outstanding Class A units of the Company. The Board has concluded that the dissolution and liquidation pursuant to the Plan of Dissolution is in the best interests of our members.The Board recommends that you approve the Plan of Dissolution by voting “FOR” Proposal 1. Proposals 2A through 2E — To Approve the Amendment and Restatement of the Company’s Operating Agreement General (See pages -) The Board has approved the Second Amended and Restated Limited Liability Company Operating Agreement (the “Restated Agreement”) , subject to the approval of the Class A unit members at the meeting.The Restated Agreement makes changes to the Operating Agreement to reflect the Company’s status as a company in dissolution rather than an operating company. If each of Proposals 2A through 2E are approved , the Restated Agreement will: ● Implement Governance and General Amendments Related to Liquidation and Dissolution.Restrict the purpose of the Company to activities associated with its liquidation, dissolution and winding up; eliminate the Board of Managers of the Company and replace it with a single Liquidation Manager with such power and authority as necessary to manage the liquidation and dissolution of the Company and the winding up of its affairs; and make other changes consistent with a company in dissolution; 8 ● Limit Term of the Company’s Existence.Limit the duration of the Company to three years, subject to extension at the option of the Liquidation Manager with the approval ofthe Member Representative; ● Generally Prohibit Transfers of Units.Prohibit any transfer or exchange of units, other than by will, intestate succession or operation of law and prevent admission of new members; ● Eliminate Provisions relating to Member Meetings.Eliminate provisions relating to meetings of members; and ● Eliminate Fiduciary Duties to the Extent Permitted by Delaware Law.Update the Company’s current Operating Agreement in accordance with recent Delaware case law and recent practice by eliminating the fiduciary duties of the Company’s managers and members to the fullest extent permitted by Delaware law (other than the covenant of good faith and fair dealing implied in the Restated Agreement). Upon the approval of the Restatement Proposals and the Dissolution Proposal, the Restated Agreement will become effective.The effectiveness of the Restated Agreement is conditional upon the Plan of Dissolution being approved. A copy of the Restated Agreement is attached as Annex B to this proxy statement.A marked copy of the Operating Agreement sections being amended by the Restated Agreement is attached as Annex C to this proxy statement. Governance of the Company Upon the effectiveness of the Restated Agreement, the Board of Managers will resign and the Company will thereafter be governed by the Liquidation Manager.Subject to certain limited approval rights of the Member Representative, the Liquidation Manager will have the sole authority for the management of the liquidation and dissolution of the Company.The members of the Company will have no authority to appoint managers of the Company, will delegate authority to appoint a successor to the initial Liquidation Manager to the Member Representative, will not have the right to call or attend meetings of members, and will not have the right to vote on the affairs of the Company.Under the Restated Agreement, members owning at least 5% of the outstanding units would have the right to petition the Delaware Chancery Court to remove the Liquidation Manager for cause (as that term is defined in the Liquidation Manager Agreement attached hereto as Annex D). The Member Representative will have the authority to remove the Liquidation Manager for “cause;” will have the power to approve any extension of the term of the Restated Agreement past the initial three year term and to approve any amendment to the Restated Agreement; and will have the power to approve any amendment of the Plan of Dissolution.To the extent the members have any approval rights over amendments to the Restated Agreement, such approval rights will be exercised by the Member Representative after the Effective Date. Closing of Transfer Books (See pages -) Upon the effectiveness of the Restated Agreement, sales, exchanges, hypothecations or other transfers of the Class A units will be prohibited.Thereafter, certificates representing Class A units will not be assignable or transferable on our books except by will, intestate succession or operation of law, and we will not issue any new unit certificates. Required Vote and Board Recommendation (See pages -) The Restated Agreement requires the approval of a majority of all outstanding Class A units of the Company.The Board recommends that you approve the Restated Agreement by voting “FOR” each of Proposals 2A through 2E. 9 Proposal 3— To Change the Name of the Company to “CIL&D, LLC” (see pages ) To reflect that the Company is in the process of liquidating its remaining assets, the Board of Managers approved amending the Company’s Certificate of Formation to change the name of the Company to “CIL&D, LLC”, subject to the approval of the Class A unit members at the meeting. The Name Change Proposal requires the approval of a majority of all outstanding Class A units of the Company.The Board recommends that you approve the Name Change Proposal by voting “FOR” Proposal 3. Proposal 4— To Adjourn the Meeting (see pages ) If we do not receive a sufficient number of proxies to approve the Dissolution Proposal, the Restatement Proposals and the Name Change Proposal, and in the judgment of the proxy holders the meeting should be adjourned to another date to allow additional time to solicit additional proxies to vote in favor of the Dissolution Proposal, the Restatement Proposals and the Name Change Proposal, then the approval of Proposal 4 would authorize such adjournment. The adjournment proposal requires the approval of a majority of the Class A units of the Companypresent in person or represented by proxy at the meeting and entitled to vote on Proposal 4.The Board recommends that you approve any such adjournment, if such becomes necessary, by voting “FOR” Proposal 4. BACKGROUND AND REASONS FOR THE DISSOLUTION AND LIQUIDATION OF THE COMPANY We are the reorganized successor to Kaiser Steel Corporation, which was an integrated steel manufacturer that filed for bankruptcy protection in 1987. Our business has been developing and monetizing as appropriate the remaining assets we received from the Kaiser Steel Corporation bankruptcy.In September 2000, Kaiser Inc.’s Board of Directors approved a strategy to maximize the cash ultimately to be distributed to Kaiser Inc.’s then owners who are now the Company’s members.Consistent with this strategy, we historically completed or entered into a number of transactions.For additional information on these transactions see “Historical Operations and Completed Transactions” in our Annual Report on Form 10-K for the year ended December 31, 2012 attached as Annex E to this proxy statement.These transactions resulted in a $2.00 return of capital distribution to shareholders of Kaiser Inc. in 2000 and, with the conversion of Kaiser Inc. to a limited liability company in November 2001, a distribution to shareholders of $10.00 plus one Class A unit per share in the Company upon surrender of their Kaiser Inc. stock.An additional distribution of $1.50 per unit was made in May 2012 following the sale of the Company’s 50% indirect ownership interest in West Valley MRF, LLC. The Company’s primary remaining assets in addition to its cash and investments are its ownership interests in KEM, Lake Tam and MRLLC.KEM and Lake Tam own or control property at Eagle Mountain and Lake Tamarisk which is near Desert Center, California.MRLLC was seeking to permit and develop a rail-haul landfill on property at Eagle Mountain that MRLLC had leased and had an option to purchase from KEM.On or about August 9, 2000, MRLLC entered into a contract to sell the landfill project to the County Sanitation District No. 2 of Los Angeles County , which we refer to as “District” , for $41 million plus accrued interest from May 2001. Final implementation of the cash maximization strategy was delayed and negatively impacted due to the extensive litigation that involved MRLLC’s landfill project.For additional information on this litigation history, see “ Item. 1. Business - Mine Reclamation and Eagle Mountain Landfill Project - Historical Landfill Project Litigation” in our most recent Annual Report on Form 10-K attached as Annex E to this proxy statement.In March 2011, a series of state and federal legal challenges relating to a land exchange with the Bureau of Land Management critical to the development of the landfill project were finally decided adversely to MRLLC and meant that for the landfill project to proceed, compliance with a decision of the U.S. 9th Circuit Court of Appeals was required .In mid-2011, the Company engaged an investment banker to identity potential buyers of the Company’s ownership interests in KEM, Lake Tam and MRLLC.That process lasted several months and identified several potential interested parties , although only one party ultimately proceeded with active negotiations with the Company, made a deposit with the Company in connection with such an acquisition and signed a definitive option/ acquisition agreement.That option/ acquisition agreement was subsequently terminated.Although the District retained the right to purchase the landfill project in its “as is” condition or terminate the agreement with MRLLC, MRLLC refused to further extend the closing date on such agreement (having previously extended the closing date for more than 10 years).In response, the District threatened legal action to compel MRLLC, at its sole expense and risk, to further proceed with permitting the landfill project even though MRLLC had already spent nearly $85 million to permit and defend the landfill project. As a consequence of the District’s actions , MRLLC filed for Chapter 11 bankruptcy protection on October 30, 2011, to preserve and protect MRLLC’s assets.Since that filing, MRLLC has been seeking to conclude a plan of reorganization or other means that would permit the sale of its assets . See “Item. 1. Business - Mine Reclamation and Eagle Mountain Landfill Project – Previously Anticipated Sale of Landfill Project” in our most recent Annual Report on Form 10-K attached as Annex E to this proxy statement .No such sale has been concluded and we cannot predict when such sale might occur.The Company is actively seeking buyers for its remaining non-cash assets.Sale efforts are hampered by fluctuations in iron ore prices worldwide, the actions of the District and the uncertainty of the MRLLC bankruptcy.The Company has also taken steps to minimize any exposure it may have to liabilities resulting from the historical operations of the Kaiser Steel Corporation by maintaining what we believe to be reasonably appropriate reserves and insurance coverage. 10 The sale of the Company’s 50% indirect ownership interest in the West Valley MRF represented the sale of the Company’s last operating business that generated dependable cash flow.The Company wishes to commence formal dissolution proceedings in order to accomplish several key objectives. The Company wishes to reduce ongoing operating expenses to the greatest extent practical .The Company began reducing personnel costs in 2012 by reducing staff at its headquarters.The Company also wishes to terminate the employment or reduce the compensation of remaining executives as soon as reasonably practicable following the Effective Date. While the Company has previously reduced its personnel costs to date, the Company believes that further reductions would not be in the best interests of the Company until the members approve terminating the Company’s business operations and until the completion of dissolution and liquidation of the Company.Until the Effective Date, the Company needs to maintain sufficient resources to maintain its business operations and all of its responsibilities as a public reporting company under the securities laws. The Company is seeking to eliminate its remaining staff and executives on or about June 30, 2014, although no assurance can be given that this goal will be met. The Company also hopes to reduce the expenses associated with its reporting requirements under the Exchange Act.A major expense of the Company is the cost associated with the Company being a public reporting company.This cost includes the annual audit and quarterly review fees for the Company’s accountants, outside counsel review of SEC filings as appropriate, and the costs of processing and filing the reports with the SEC.This does not take into account the executive management resources necessary to prepare, review and file the SEC reports.Given that the securities are already not traded on an exchange nor is there any secondary market for the Company’s securities, and that the Company will not (if the Dissolution Proposal is approved) be engaged in an active trade or business, the Company believes the information and reporting benefits for the Company’s members can be effectively met without strict compliance with Exchange Act reporting requirements.The Dissolution Proposal and the Restatement Proposals are designed to structure the Company in such a manner so as to position the Company to the greatest extent possible to fall within the scope of a series of no-action letters issued by the staff of the SEC granting certain relief from Exchange Act reporting obligations to companies in dissolution. Historically such relief has only been granted to issuers which have demonstrated that they have ceased or significantly curtailed their operations and no longer have any publicly traded securities. The Dissolution Proposal and the Restatement Proposals, which limit the Company’s purpose and replace the Board of Manager with the Liquidation Manager and effect other changes to implement the Plan of Dissolution, are designed to demonstrate that the Company has ceased or significantly curtailed its business operations as of the Effective Date.As a result of currently existing transfer restrictions, the Company’s Class A Units are not traded on an exchange or a secondary market or the substantial equivalent thereof.The Restated Agreement would impose additional restrictions on the transfer of units by only allowing transfers by operation of law or upon death. The Company has no advance assurances that the SEC will grant relief from Exchange Act reporting obligations that would allow it to reduce its operating costs. The Company wishes to commence liquidation accounting.If the Dissolution Proposal is approved and the Plan of Dissolution is effective the Company will change its basis of accounting from going-concern basis, which contemplates realization of assets and satisfaction of liabilities in the normal course of business, to liquidation basis of accounting effective as of the earliest practicable date in accordance with generally accepted accounting principles .Under the liquidation basis of accounting, assets are stated at their estimated net realizable values and liabilities are stated at their estimated settlement amounts.Recorded liabilities will include the estimated costs associated with carrying out the Plan of Dissolution, including all estimated costs of the Company until all assets are sold, liabilities provided for and the Certificate of Cancellation is filed on behalf of the Company. We believe that liquidation accounting may not be implemented unless the Company is dissolved, which requires the approval of the holders of a majority of the Class A units under the DLLCA and the Operating Agreement. In addition to maintaining reserves and other financial assurances, the Company has a number of insurance policies available to address Claims against the Company, including asbestos Claims and environmental Claims.The Company’s insurance program contains “occurrence” policies and insurance coverage under claims-made policies, one of which expires in June 2013. 11 QUESTIONSAND ANSWERS REGARDING THIS SOLICITATION AND VOTING AT THE SPECIAL MEETING Q. What will happen if the Plan of Dissolution is ratified and approved? A. If the Plan of Dissolution and Dissolution Proposal are both approved, we will complete the liquidation of our remaining assets, satisfy our remaining obligations, make distributions to members of any available liquidation proceeds, and file a Certificate of Cancellation with the Delaware Secretary of State.We will close our unit transfer books and discontinue recording transfers and issuing unit certificates on or around the Effective Date – the date that the Plan of Dissolution is approved by our Class A unit members. Q. What will happen if the Restatement Proposals are approved? A. If the Restatement Proposals are approved, assuming the Plan of Dissolution is also approved, the Restated Agreement will become effective , and we will include it in the Company records.From the Effective Date, the rights of members will be governed by the terms of the Restated Agreement. Q. What will happen if either the Plan of Dissolution or the Restated Agreement is not approved? A. If either the Plan of Dissolution or the Restated Agreement is not approved, the Board of Managers will explore what, if any, alternatives are available for the future of the Company, and may resubmit a revised plan for dissolution for consideration by members.The Restated Agreement will not become effective, even if it has been approved by the members, because its effectiveness is conditioned upon approval of the Plan of Dissolution. Our ability to recognize targeted cost savings may be substantially reduced, and potential future distributions to members delayed. Q. Why is member approval not being sought for the sale of the Company’s remaining assets but member approval of the Dissolution is being sought? A. Under the DLLCA and under the existing Amended and Restated Operating Agreement of the Company, approval by the holders of a majority of the outstanding voting power of the Company’s securities entitled to vote on the matter is required for certain fundamental limited liability company events or transactions such as dissolution. In connection with the conversion of Kaiser Inc. from a corporation to a limited liability company, the Company’s then stockholders approved the Company selling all of its remaining assets. Specifically, Section 1.8 of the Company’s current Amended and Restated Limited Liability CompanyOperating Agreement that was adopted effective November 30, 2001, provides as follows:“The Company has been formed with the expectation that the remaining assets of KVI [Kaiser Inc.] will be sold or otherwise disposed of in an orderly fashion as the Board of Managers deems reasonable.Accordingly, no additional consent of the members is required for any such sale or disposition, even if such sale of disposition involves substantially all of the assets of the Company.”Thus, no further approval is necessary for the Company to sell all of its remaining assets whether before or after the adoption of the Plan of Dissolution. Even though a sale of all the Company’s remaining assets does not require further member approval, the DLLCA and the Company’s current Operating Agreement provide that the Company shall be dissolved, its assets disposed of, and its affairs wound up upon a vote of the majority of the Class A units.Because the Dissolution Proposal provides for the dissolution of the Company and the winding up of its affairs, the Dissolution Proposal requires member approval. 12 Q. What is the timing on the sale of the Company’s remaining assets? The Company has already been engaged in the process of seeking to sell or otherwise dispose of its remaining assets.The Company’s remaining material assets other than cash and securities relate to Eagle Mountain and our subsidiaries that own or control property at Eagle Mountain, California.The sale of assets owned or controlled by MRLLC is complicated by the fact of MRLLC’s current Chapter 11 bankruptcy proceedings.The target date to complete dissolution is June 30, 2014, but that date could be extended to December 31, 2014, or beyond.We note that the projected initial term of the Company under the Restated Agreement is three years from the Effective Date (early 2016).We intend to continue to seek to sell all or substantially all of the Company’s remaining assets as expeditiously as possible, however, we cannot predict when, or if the sale of our remaining non-cash assets will be consummated. Q. How does the board of managers recommend that I vote? A. The Board recommends that you vote your units “FOR” approval of each of theProposals included herein. Q. What will Class A unit members receive in the liquidation? A. Pursuant to the Plan of Dissolution, we intend to liquidate all of our remaining non-cash assets and, after satisfying or making reasonable provision for the satisfaction of claims, obligations and liabilities as required by law, distribute any remaining cash to our members.We can only estimate the amount of cash that may be available for distribution to members.Given the uncertainties associated with the sale of our remaining non-cash assets and their ultimate value, we estimate that the aggregate amount of cash distributions to Class A unit members by a target date of June 30, 2014, will be in the range of $0 up to $3.75 per Class A unit.It is possible that a material portion of any purchase price for the non-cash assets will be in the form ofan installment, deferred, loan or royalty payment payable over time.Depending on the timing and amount of such deferred payment, distributions to Class A unit members may be higher than our estimates. Many of the factors influencing the amount of cash distributed to members as aliquidating distribution cannot be currently quantified with certainty and are subject to change.Accordingly, you will not know the amount of any liquidating distributions you may receive, if any, as a result of the dissolution and liquidation of the Company when you vote on the proposal to approve the Plan of Dissolution.It is possible that you may not receive any liquidating distribution. Q. When will members receive payment of any available liquidation proceeds? A. We are not able to predict with certainty the precise nature, amount or timing of any distributions, primarily due to our inability to predict the amount of our remaining liabilities or the amount that we will expend during the course of the liquidation and the net value, if any, of our remaining non-cash assets.Further, even if the Eagle Mountain related assets are sold, our receipt of a material portion of the purchase price may be deferred and could be paid through future installment, deferred, loan or royalty payments over time. If the amount of our liabilities and the amounts that are spent during the liquidation are greater, or the value of our non-cash assets is less than we anticipate, members may receive substantially less than the amount estimated.The Board has not established a firm timetable for any distributions to members.The target date to completeliquidation is June 30, 2014, but that date could be extended to December 31, 2014, or beyond.We note that the projected initial term of the Company under the Restated Agreement is three years from the Effective Date (early 2016).Subject to contingencies inherent in winding up our business, the Liquidation Manager intends to authorize any distributions as promptly as reasonably practicable in our best interests and the best interests of members.The Liquidation Manager, in his discretion, will determine the nature, amount and timing of all distributions.In any liquidation of the Company, the claims of secured and unsecured creditors of the Company take priority over the members. Q. Why am I receiving these proxy materials? A. You are receiving these proxy materials because you were a holder of record of the Company’s Class A units at the Record Date, the close of business on , 2013.As a Class A unit member of record, you are invited to attend the meeting and are entitled to and requested to vote on the items of business described in this proxy statement. 13 Q. How can I vote my units without attending the meeting? A. Whether you hold Class A units directly as the member of record or beneficially in street name, you may direct how your units are voted without attending the meeting.Members of record may submit proxies by completing, signing and dating their proxy cards and mailing them in the accompanying pre-addressed envelope.Members who hold units beneficially in street name may vote by mail by completing, signing and dating the voting instruction cards provided by the broker, trustee or nominee and mailing them in the accompanying pre-addressed envelope.If your units are held in street name, your proxy card may contain instructions from your broker, bank or nominee that allow you to vote your units using the Internet or by telephone.Please consult with your broker, bank or nominee if you have any questions regarding the electronic voting of units held in street name.Section 18-302 of the DLLCA allows the granting of proxies electronically. Q. How can I vote my units in person at the meeting? A. Class A units held in your name as the member of record may be voted in person at the meeting.Class A units held beneficially in street name may be voted in person only if you obtain a legal proxy from the broker, trustee or nominee that holds your units giving you the right to vote the units.Even if you plan to attend the meeting, we recommend that you also submit your proxy card or voting instructions as described above so that your vote will be counted if you later decide not to, or are unable to, attend the meeting. Q. Can I change my vote? A. You may change your vote at any time before the vote at the meeting.If you are the member of record, you may change your vote by granting a new proxy bearing a later date (which automatically revokes the earlier proxy), by providing a written notice of revocation to our Secretary prior to your units being voted, or by attending the meeting and voting in person.Mere attendance at the meeting will not cause your previously granted proxy to be revoked unless you specifically so request. For units you hold beneficially in street name, you may change your vote by submitting new voting instructions to your broker, trustee or nominee, or, if you have obtained a legal proxy from your broker, trustee or nominee giving you the right to vote your units, by attending the meeting and voting in person. Q. How are votes counted? A. If you provide specific instructions with regard to an item, your units will be voted as you instruct on such item.If you sign your proxy card without giving specific instructions, your units will be voted in accordance with the recommendations of the Board of Managers (“FOR” each of Proposals 1, 2, 3 and 4, and in the discretion of the proxy holders on any other matters that properly come before the meeting). Q. What happens to my Class A units after the dissolution of Kaiser Ventures LLC? A. At this time, we cannot predict when any liquidating distributions, if any, may be made.The target date to completeliquidation is June 30, 2014, but that date could be extended to December 31, 2014, or beyond.We note that the projected initial term of the Company under the Restated Agreement is three years from the Effective Date (early 2016).The actual time frame could be longer.When made, liquidating distributions to Class A unit members pursuant to the Plan of Dissolution shall be in complete redemption and cancellation of all of the outstanding Class A units of the Company.Thereafter, each holder of Class A units will cease to have any rights with respect to the units, except the right to receive distributions, if any, pursuant to the Plan of Dissolution. In all events, certificates shall be deemed cancelled upon the filing of the Certificate of Cancellation. 14 Q. Should I send in my unit certificates now? A. No.You should NOT forward your unit certificates before receiving instructions to do so. As a condition to receipt of the liquidating distributions, the Liquidation Manager may require members to surrender their certificates evidencing their Class A units of the Company or to furnish evidence satisfactory to the Liquidation Manager of the loss, theft or destruction of such certificates, together with such surety bond or other security or indemnity as may be required by and satisfactory to the Liquidation Manager.If the surrender of unit certificates will be required following the dissolution, we will send you written instructions regarding such surrender.Any distributions otherwise payable by us to members who have not surrendered their unit certificates, if requested to do so, may be held in trust for such members, without interest, pending the surrender of such certificates (subject to escheat pursuant to the laws relating to unclaimed property). Q. Can I sell my units now? A. The Class A units are subject to substantial transfer restrictions and, therefore, the Class A units are not traded on an established securities market and are not tradable on a secondary market or the substantial equivalent thereof. However, we are aware that there have been a very limited number of private purchase and sale transactions since November 30, 2001. Through the Effective Date, Class A units may only be transferred in accordance with the restrictions set forth in the current Operating Agreement.Upon the Effective Date, sales, exchanges, hypothecations or other transfers of the Class A units will be prohibited.Thereafter, certificates representing Class A units will not be assignable or transferable on our books except by will, intestate succession or operation of law, and we will not issue any new unit certificates. Q. Do I have appraisal rights? A. No.Under the DLLCA, Class A unit members are not entitled to assert appraisal rights with respect to any of the proposals to be considered at the meeting. Q. What do members need to do now? A. After carefully reading and considering the information contained in this proxy statement and the documents delivered with this proxy statement, each Class A unit member should complete, sign and date his or her proxy card and mail it in the enclosed postage prepaid envelope as soon as possible so that his or her units may be represented at the meeting.We will accept all proxies received by us before the meeting is called to order. Sending in a signed proxy card will not affect your right to attend the meeting, nor will it preclude you from voting in person because the proxy is revocable at any time prior to the voting of such proxy card.You may revoke your proxy at any time before your proxy is voted at the meeting by doing any of the following: ● Attending the meeting and voting your units in person at the meeting.Your attendance at the meeting alone will not revoke your proxy — you must also vote at the meeting. ● Sending a written notice of revocation to our Company Secretary at our principal offices, 337 N. Vineyard, 4th Floor, Ontario, California 91764. ● Filing another duly executed proxy card bearing a later date with our Company Secretary at our principal offices, 337 N. Vineyard, 4th Floor, Ontario, California 91764. If you are a member of record and choose to revoke your proxy in writing, your written notification revoking your proxy or a later-dated signed proxy card changing your vote must be received by us by : [a.m.][p.m.] Time on , 2013, in order to be acknowledged and reflected in the vote.If you are a beneficial owner of the Company’s Class A units and you instructed a broker or other nominee to vote your units, you must follow your broker’s directions for changing those instructions. 15 Q. Whom should I contact with questions? A. If you have any additional questions about the meeting or the proposals presented in this proxy statement, need information on how to obtain directions to attend the meeting and vote in person, or if you have special needs that you would like us to accommodate at the meeting, you should contact: Terry L. Cook Executive Vice President – Administration, General Counsel and Secretary Kaiser Ventures LLC 337 N. Vineyard, 4th Floor Ontario, California 91764 FACTORSTO BE CONSIDERED BY CLASS A UNIT MEMBERS IN DECIDING WHETHER TO APPROVE THE PROPOSALS There are many factors that Class A unit members should consider when deciding whether to vote to approve the proposals. Such factors include the risk factors set forth below and those risk factors discussed in our other filings with the SEC. If our expectations regarding the conversion of our assets into cash are inaccurate, the amount we distribute to our Class A unit members may be reduced. The amount of cash we can distribute to members depends, in large part, on the amount of cash received from the liquidation of our assets, the Claims against the Company and the timing and cost of liquidation. The ultimate amount that we receive is subject to uncertainties, including the following: ● Our primary remaining assets are the Eagle Mountain and Lake Tamarisk properties and the value of those properties is highly correlated to the ability of a third party to exploit those properties.As the predominate use of the properties relates to the historical iron ore mining operations at Eagle Mountain, the price of iron ore in the global market significantly impacts the value of those properties.Iron ore prices have been volatile in 2011 and 2012 dropping from a high of approximately $177 per ton in September 2011 to a low of approximately $86 per ton in early September 2012.Over the last several months the price of iron ore has substantially risen from its September 2012 low to a current spot price of approximately $150 per ton as of January 8, 2013. The Company has no control over, or ability to predict, iron ore prices in the future. ● The laws, rules and regulations governing mines in California and their interpretation and application by California governmental agencies significantly impact potential buyers and their willingness to conduct a mining business in California which in turn impacts the price that any particular potential buyer may be willing to pay for the Eagle Mountain assets. We have estimated the net realizable value of the sale of our remaining assets, which include a number of assumptions and estimates about the possible sales price of the assets to be sold. These estimates may prove to be inaccurate. ● The timing of the sales of our assets could have an impact on the actual cash proceeds we receive when these assets are sold. ● The value of the Eagle Mountain and Lake Tamarisk properties could be negatively impacted by changes in permitting requirements or regulations. 16 If our expectations regarding liquidation expenses are inaccurate, the amount we distribute to our Class A unit members may be reduced. The amount of cash ultimately distributed to Class A unit members pursuant to the Plan of Dissolution also depends on the amount of our liabilities, obligations and expenses and Claims against us, and contingency reserves that we establish during the liquidation process. We have attempted to estimate reasonable reserves for such liabilities, obligations, expenses and Claims as we currently understand them. However, those estimates may be inaccurate.Factors that could impact our estimates include the following: ● If any of the estimates regarding the expense of satisfying known outstanding obligations, liabilities and Claims during the liquidation process are inaccurate, the amount we distribute to our members may be substantially less than the amount currently estimated. ● If currently unknown or unanticipated Claims are asserted against us, we will have to defend, resolve or reserve for such Claims before making distributions to members, which will reduce amounts otherwise available for distribution. ● We have made estimates regarding the expense of personnel required and other operating expenses (including legal, accounting and other professional fees) necessary to dissolve and liquidate the Company assuming our liquidation is completed in June 2014.Our actual expenses could vary significantly and depend on the timing and manner of the sale of our non-cash assets. If the timing differs from our plans, we may incur additional expenses above our current estimates, which could substantially reduce funds available for distribution to our members. We may continue to incur the expenses of complying with public company reporting requirements, which are economically burdensome.Whether or not the Plan of Dissolution is approved, we have an obligation to continue to comply with the applicable reporting requirements of the Exchange Act, even though compliance with such reporting requirements are economically burdensome and of minimal value to our members. If our members approve the Plan of Dissolution, in order to curtail expenses, we intend, on or about the Effective Date, to seek relief from the SEC to suspend our reporting obligations under the Exchange Act, and ultimately to terminate the registration of our Class A units.If we are unable to suspend our obligation to file periodic reports with the SEC, we will be obligated to continue complying with the applicable reporting requirements of the Exchange Act and, as a result, will be required to continue to incur the expenses associated with these reporting requirements, which will reduce the cash available for distribution to our members. These expenses include, among others, those costs relating to: ● The preparation, review, filing and dissemination of SEC filings. ● Maintenance of effective internal controls over financial reporting. ● Audits and reviews conducted by our independent registered public accountants. Distributions to Class A unit members will be reduced if our expectations regarding liabilities are inaccurate. Any unexpected Claims, liabilities or expenses, or Claims, liabilities or expenses that exceed our estimates,would reduce the amount of cash available for ultimate distribution to members.The Company has historically been subject to a variety of asbestos, environmental, and other Claims relating tothe business activities of its predecessors.Announcement of the Company’s dissolution and planned liquidation may trigger third parties to notify us of potential Claims that we have not anticipated or included in our estimates.If available cash and amounts received on the sale of our assets are not adequate to provide for our obligations, liabilities, expenses and Claims, we may not be able to distribute any cash at all to our members. Distributions to our Class A unit members could be delayed. Distributions, if any, could be delayed, depending on many factors, including without limitation: 17 ● If a creditor or other third party seeks an injunction against the making of distributions to our members on the ground that the amounts to be distributed are needed to provide for the satisfaction of our liabilities or other obligations. ● If we become a party to lawsuits or other Claims asserted by or against us, including any Claims or litigation arising in connection with our decision to liquidate and dissolve. ● If we are unable to sell our non-cash assets or if such sales take longer than expected. ● If we are unable to resolve Claims with creditors or other third parties, or if such resolutions take longer than expected. Any of the foregoing could delay or substantially diminish the amount that might otherwise be available for distribution to our members. We may delay the distribution of some or all of the estimated amounts that we expect to distribute to Class A unit members to satisfy Claims against and obligations of the Company that may arise during the ten-year period following the Effective Date. If our Class A unit members approve the Plan of Dissolution, pursuant to Delaware law, the Company will continue to exist for the sole purpose of winding up our business and affairs.After the winding-up process is completed, we will file a Certificate of Cancellation with the State of Delaware.Following the Effective Date, we will pay or make reasonable provision to pay all Claims and obligations, including all contingent, conditional or unmatured contractual or statutory Claims, known to us.We also may obtain and maintain insurance coverage or establish and set aside a reasonable amount of cash or other assets as a contingency reserve to satisfy Claims against and obligations of the Company.If the amount of the contingency reserve, insurance and other resources calculated to provide for the satisfaction of liabilities and Claimsis insufficient to satisfy the aggregate amount ultimately found payable in respect of our liabilities and claims against us, a member could be held liable for a period of three years from the date of the wrongful distribution for amounts due to creditors up to the amounts distributed to such member under the Plan of Dissolution, if the member knew that the contingency reserve was inadequate at the time the distribution was received. In such event, the member could be required to return all amounts received as distributions pursuant to the Plan of Dissolution and ultimately could receive nothing under the Plan of Dissolution. Moreover, for United States federal income tax purposes, payments made by a member in satisfaction of our liabilities not covered by the cash or other assets in our contingency reserve or otherwise satisfied through insurance or other reasonable means generally would produce a capital loss for such member in the year the liabilities are paid, provided that the member’s Class A units have been completely liquidated at the time of such payment.If such member’s Class A units have not been completed liquidated at such time of payment, the payment would result in an increase the income tax basis in such member’s Class A units.The increase in basis may result in a capital loss upon the complete liquidation of such member’s Class A units. The deductibility of any capital loss generally would be subject to limitations under the Internal Revenue Code of 1986, as amended (the “Code”). See “ Certain Material United States Federal Income Tax Consequence” below. Class A unit members will lose the opportunity to capitalize on potential future appreciation of our assets. Although the Board of Managers believes that the dissolution and liquidation of the Company are consistent with its previously approved cash maximization strategy and are more likely to result in greater returns to members than if we continued as an operating entity or pursued other alternatives, it is possible that holding the remaining assets for sale at a future date could generate higher sale proceeds and potentially greater return to members.If the Plan of Dissolution is approved, members will lose the opportunity to benefit from potential future appreciation of our remaining assets. 18 Class A unit members may not be able to recognize a loss for United States federal income tax purposes until they receive a final distribution from us. A loss is not permitted to be recognized by a Class A unit holder with respect to a distribution or distributions to the Class A unit holder unless the liquidating distribution or distributions consist of only money, including marketable securities, unrealized receivables (as defined in section 751(c) of the Code) and/or substantially appreciated inventory (as defined in section 751(d) of the Code), and all liquidating distributions have been received by the Class A unit holder resulting in the complete liquidation of the holder’s Class A units for income tax purposes.Where a holder’s Class A units are to be liquidated by a series of distributions, the Class A units will not be considered liquidated for income tax purposes and no loss will be allowed until the final distribution has been received.If a loss is permitted upon the complete liquidation of Class A units as described in this paragraph, the loss recognized will equal the excess of (i) the adjusted basis of the holder’s Class A units over (ii) the sum of the money, including the value of marketable securities, distributed to the holder and the basis to the holder (as determined under section 732 of the Code) of the unrealized receivables and the substantially appreciated inventory, if any, distributed to the holder. Recordation of transfers of the Company’s Class A units on its transfer books will be prohibited as of the Effective Date, and thereafter it generally will not be possible for Class A unit members to sell or change record ownership of their Class A units. Significant restrictions on the transfer of the Company’s securities already exist.However, once the Restated Agreement is approved and becomes effective, sales, exchanges, hypothecations or other transfers of the Class A units will be prohibited, except in connection with the death of the memberor by operation of law.Thereafter, certificates representing Class A units will not be assignable or transferable on our books except by will, intestate succession oroperation of law and we will not issue any new unit certificates. The managers and officers of the Company will receive additional benefits as a result of the dissolution and liquidation of the Company. Following the approval of the Plan of Dissolution, we will continue to indemnify each of our current and former managers and officers to the fullest extent permitted under Delaware law and ourRestated Agreement.In addition, we intend to maintain our current managers’ and officers’ insurance policy through the date of filing the Certificate of Cancellation and may obtain runoff coverage for an additional period of time thereafter.As described more fully below under “Interests of Management in the Dissolution of the Company,” our current executive officers will receive compensation in addition to their interests as members.We have also agreed to compensate the Liquidation Manager for his services, and to indemnify the Liquidation Manager and the Member Representative in accordance with contractual agreements, the Restated Agreement and to the fullest extent permitted under Delaware law.The Liquidation Manager and the Member Representative are current executive officers of the Company. If we fail to retain the services of certain key personnel, the Plan of Dissolution may not succeed. The success of the Plan of Dissolution depends in large part upon our ability to retain the services of our current CEO as the Liquidation Manager through new contractual arrangements.We also expect certain officers to remain as employees to assist in our liquidation for a limited period of time.Failure to retain these personnel could harm the implementation of the Plan of Dissolution.If we fail to retain the services of these personnel, we will need to hire others to oversee our liquidation and dissolution, which could involve additional compensation expenses, assuming such other personnel are available at all.See “Interests of Management in the Dissolution of the Company” below. 19 The Liquidation Manager will have the authority to manage the dissolution of the Company in his absolute discretion. Upon the effectiveness of the Restated Agreement, the Liquidation Manager will have the sole authority for the management of the liquidation and dissolution of the Company.The approval of the Plan of Dissolution by the Class A unit members also will authorize, without further member action, the Liquidation Manager to do and perform, or to cause our executive officers to do and perform, any and all acts and to make, execute, deliver or adopt any and all agreements, resolutions, conveyances, certificates and other documents of every kind that the Liquidation Manager deems necessary, appropriate or desirable, in the absolute discretion of the Liquidation Manager, to implement the Plan of Dissolution and the transactions contemplated thereby, including, without limitation, all filings or acts required by any state or federal law or regulation to wind up our affairs.Under our current Operating Agreement, we may dispose of any and all of our other remaining non-cash assets without further member approval.As a result, the Liquidation Manager may authorize actions in implementing the Plan of Dissolution, including the terms and prices for the sale of our remaining non-cash assets, with which our members may not agree. However, the Restated Agreement provides that the Company shall not sell or transfer any of its assets to, or engage in any transaction with, the Liquidation Manager or any person of which the Liquidation Manager is an affiliate, or any person of which the Liquidation Manager beneficially owns 5% or more of the outstanding capital stock, shares or other equity interest. Members will have no ability to influence the dissolution process. The members of the Company will have no authority to appoint managers of the Company, will not have the right to call or attend meetings of members, and will not have the right to vote on the affairs of the Company.The Member Representative will have the power to approve any extension of the term of the Restated Agreement past the initial three year term and to approve any amendment to the Restated Agreement; and will have the power to approve any amendment of the Plan of Dissolution . The Liquidation Manager will only be removable for cause. Under the Restated Agreement, the Liquidation Manager may only be removed for cause.The Member Representative may remove the Liquidation Manager for cause.In addition,holders of at least 5% of the outstanding units may petition the Delaware Chancery Court to remove the Liquidation Manager for cause. For purposes of the Restated Agreement, the term “cause” is defined in accordance with the Liquidation Manager Agreement which, in turn, provides that, “cause” means a willful material breach by the Liquidation Manager of any provision of the Plan of Dissolution, the Restated Agreement and the Liquidation Manager Agreement; gross negligence or dishonesty in the performance of his duties; engaging in conduct or activities or holding any position that materially conflicts with the interest of the Company, its members or creditors or materially interferes with the Liquidation Manager’s duties and responsibilities to the Company; an act of fraud or embezzlement or theft in connection with the Liquidation Manager’s services to the Company; or the conviction of the Liquidation Manager of any felony. The Restated Agreement will eliminate the fiduciary duties of managers and officers of the Company . Consistent with recent decisions by Delaware courts, the Restated Agreement will explicitly eliminate, as a matter of contract and on a prospective basis, any fiduciary duties (whether of loyalty or care or any other type) of members, managers, or officers of the Company, including the Liquidation Manager and Member Representative to the fullest extent permitted by Delaware law.Delaware law permits limited liability companies to explicitly eliminate, as a matter of contract, any fiduciary duties of members or managers (whether of loyalty or care or any other type) so long as the implied covenant of good faith and fair dealing under the operating agreement continues.Accordingly, under the Restated Agreement and current Delaware law, the Liquidation Manager and Member Representative would only be required to comply with the express terms of the Restated Agreement and the implied covenant of good faith and fair dealing.So long as the Liquidation Manager and Member Representative act in a manner consistent with the implied covenant of good faith and fair dealing, members would have no recourse for acts that mightotherwise be viewed as in violation of a fiduciary duty of care or loyalty. 20 If our Class A unit members do not approve the Plan of Dissolution, our resources may diminish completely. If the members do not approve the Plan of Dissolution, the Board of Managers will explore what, if any, alternatives are available for our future.At this time, the Board of Managers has considered numerous options and has determined that it is in the best interests of the members to dissolve the Company and return the net cash to its members.The Board, however, retains the right to consider other alternatives should a more attractive offer arise before the Effective Date.If members do not approve the Plan of Dissolution, we expect that our cash resources will continue to diminishbased on continuing administrative and reporting costs, and would likely adversely affect our financial condition and the value of your Class A units.Such a result would increase the risk that you would lose all of your investment. CAUTIONARYSTATEMENTS CONCERNING FORWARD-LOOKING INFORMATION Except for the historical statements and discussions contained herein, statements contained in this proxy statement constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act.Any 10-K Report, Annual Report, 10-Q Report, 8-K Report or press release of the Company and any amendments thereof may include forward-looking statements. In addition, other written or oral statements, which constitute forward-looking statements, have been made and may be made in the future by the Company. You should not put undue reliance on forward-looking statements. When used in this proxy statement or in other written or oral statements, the words “anticipate,” “estimate” “project” and similar expressions are intended to identify forward-looking statements. Such statements are subject to certain risks, uncertainties, and assumptions. We believe that our assumptions are reasonable. Nonetheless, it is likely that at least some of these assumptions will not come true. Accordingly, should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated, expected, or projected. For example, our actual results could materially differ from those projected as a result of factors such as, but not limited to: the filing by Mine Reclamation, LLC of a voluntary petition in bankruptcy pursuant to Chapter 11 of the U.S. Bankruptcy Code; pre-bankruptcy activities of Kaiser Steel Corporation, the predecessor of the Company, and asbestos claims; insurance coverage disputes; the results of current or threatened litigation; the challenge, reduction or loss of any claimed tax benefit or tax treatment; any obligations that could arise out of any sale of the Company’s ownership interests in Kaiser Eagle Mountain, LLC, Lake Tamarisk Development, LLC and Mine Reclamation, LLC or the assets of any such entity; the length of time to complete the winding up process; unforeseen Claims or expenses; market conditions resulting in the actual realized value from the sale of assets failing to meet our estimates; and/or general economic conditions in the United States and Southern California. The Company disclaims any intention to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. 21 PROPOSAL 1 — TO APPROVE THE DISSOLUTION AND LIQUIDATION OF KAISER VENTURES LLC General At the meeting, you will be asked to approve the voluntary dissolution and liquidation of the Company pursuant to the Plan of Dissolution.On January 15, 2013, the Board of Managers approved, subject to Class A unit member approval, the dissolution and liquidation of the Company pursuant to a plan of dissolution, which the Board subsequently revised to read as attached as Annex A to this proxy statement (as so revised, the “Plan of Dissolution”) .The material features of the Plan of Dissolution are summarized below.We urge Class A unit members to read the Plan of Dissolution carefully and in its entirety. If the members approve the Dissolution Proposal, we estimate that the aggregate amount of cash distributions to Class A unit members by a target date of June 30, 2014, will be in the range of $0 up to $3.75 per Class A unit.However, uncertainties as to the precise net value of our assets, the ultimate amount of our liabilities, the amount of operating costs during the liquidation and winding-up process and the related timing to complete such transactions make it impossible to predict with certainty the actual net cash amount that will ultimately be available for distribution to members or the timing of any such distribution.The target date to completeliquidation is June 30, 2014, but that date could be extended to December 31, 2014, or beyond.We note that the projected initial term of the Company under the Restated Agreement is three years from the Effective Date (early 2016). Dissolution Under Delaware Law The DLLCA and the Operating Agreement provide that the Company may dissolve upon the approval ofthe holders of a majority of the Class A units.Section 18-203 of the DLLCA provides that after a company is dissolved and until it has filed a Certificate of Cancellation, its existence continues to enable the company to prosecute and defend suits, gradually settle and close the company’s business, dispose of and convey the company’s property, discharge or make reasonable provision for the company’s liabilities, and distribute to the members any remaining assets of the company.The process of winding up includes: ● The collection and disposal of assets that will be applied toward the satisfaction or the making of reasonable provision for the satisfaction of liabilities and claims or that will not otherwise be distributed in kind to the company’s members. ● The satisfaction or making of reasonable provision for satisfaction of liabilities and claims. ● Subject to statutory limitations, the distribution of any remaining assets to the members of the company. ● The taking of all other actions necessary to wind up and liquidate the company’s business and affairs. Finally, the Company will be required to provide security in an amount that is “reasonably likely” to be sufficient to provide compensation for any unknown claims that are likely to arise or to become known within ten years after the date of dissolution. Following the completion of winding up, the dissolution is completed by filing a Certificate of Cancellation with the Delaware Secretary of State. Principal Provisions of the Plan of Dissolution This section of the proxy statement describes material aspects of the proposed Plan of Dissolution.While we believe that the description covers the material terms of the Plan of Dissolution, this summary may not contain all of the information that is important to you.You should carefully read this entire proxy statement, including the Plan of Dissolution attached as Annex A to this proxy statement, and the other documents delivered with this proxy statement for a more complete understanding of the dissolution and liquidation. 22 Approval of the Plan of Dissolution and Authority of the Liquidation Manager The dissolution and liquidation must be approved by the affirmative vote of a majority of all of our outstanding Class A units.The approval of the dissolution and liquidation by the requisite vote of the Class A unit members will constitute adoption of the Plan of Dissolution and will grant full and complete authority to the Liquidation Manager, without further member action, to do and perform, or to cause our officers to do and perform, any and all acts and to make, execute, deliver or adopt any and all agreements, resolutions, conveyances, certificates and other documents of every kind that the Liquidation Manager deems necessary, appropriate or desirable, in the absolute discretion of the Liquidation Manager, to implement the Plan of Dissolution and to proceed with our dissolution and liquidation in accordance with any applicable provision of the DLLCA and the Restated Operating Agreement, including, without limitation, all filings or acts required by any state or federal law or regulation to wind up its affairs. On the Effective Date, the members of the Board of Managers will resign and Richard E. Stoddard will become the Liquidation Manager and may also serve as an officer with direct responsibility for the liquidation of the Company’s assets and for winding up our business and affairs.The Liquidation Manager may appoint officers, hire employees and retain independent contractors and agents in connection with the winding-up process, and is authorized to pay compensation to or otherwise compensate our managers, officers, employees, independent contractors and agents above their regular compensation in recognition of the extraordinary efforts they may be required to undertake in connection with the successful implementation of the Plan of Dissolution.Adoption of the dissolution and liquidation pursuant to the Plan of Dissolution by the requisite vote of the Class A unit members will constitute approval by the members of any such cash or non-cash compensation. Dissolution and Liquidation If the Plan of Dissolution is approved by the requisite vote of the Class A unit members, the steps set forth below will be completed at such times as the Liquidation Manager, in its discretion and in accordance with the DLLCA and the Restated Agreement, deems necessary, appropriate or advisable in our best interests and the best interests of the members: ● The cessation of all of our business activities except those relating to winding up and liquidating our business and affairs, including, but not limited to, prosecuting and defending suits by or against us, collecting our assets, converting such assets into cash or cash equivalents, discharging or making provision for discharging our liabilities, withdrawing from all jurisdictions in which we are qualified to do business, and distributing our remaining property among our members according to their interests. ● The collection, sale, exchange or other disposition of all or substantially all of our non-cash property and assets, in one transaction or in several transactions to one or more buyers. ● The payment of or the making of reasonable provision for the payment of all claims and obligations known to us, and the making of such provisions as will be reasonably likely to be sufficient to provide compensation for any Claim against us which is the subject of a pending action, suit or proceeding to which we are a party, including, without limitation, the establishment and setting aside of a reasonable amount of cash and/or property to satisfy such Claims against and obligations of us. ● The making of reasonable provision for the payment of Claims and obligations that are unknown to us or that have not arisen, but that based on facts known to us, are likely to arise or to become known to us within three years after the distribution of assets to our members. ● The making of reasonable provision for the payment of Claims and obligations that are unknown to us or that have not arisen, but that based on facts known to us, are likely to arise or to become known to us within ten years after the Effective Date. 23 ● The pro rata distribution to the members of our remaining assets after payment or provision for payment of Claims against and obligations of us. ● The filing of a Certificate of Cancellation with the Delaware Secretary of State. ● The taking of any and all other actions permitted or required by the DLLCA, the Restated Agreement and any other applicable laws and regulations. Professional Fees and Expenses It is specifically contemplated that we will obtain legal and accounting advice and guidance from one or more law and accounting firms in implementing the Plan of Dissolution, and we will pay all fees and expenses reasonably incurred by us in connection with or arising out of the implementation of the Plan of Dissolution, including the prosecution, defense, settlement or other resolution of any Claims or suits by or against us, the discharge, filing and disclosure of outstanding obligations, liabilities and Claims, the filing and resolution of Claims with local, county, state and federal tax authorities, and the advancement and reimbursement of any fees and expenses payable by us pursuant to the indemnification we provide in our Restated Agreement, the DLLCA or otherwise.In addition, in connection with and for the purpose of implementing and assuring completion of the Plan of Dissolution, we may, in the absolute discretion of the Liquidation Manager, pay any brokerage, agency, professional, advisory, valuation, appraisal and other fees and expenses of persons rendering services to us in connection with collection, sale, exchange or other disposition of our property and assets and the implementation of the Plan of Dissolution. Indemnification We will continue to indemnify our managers, officers, employees, consultants, and agents to the maximum extent permitted by applicable law, our Restated Agreement, and any contractual arrangements, for actions taken in connection with the Plan of Dissolution and the winding up of our business and affairs.The Liquidation Manager is authorized, at our expense, to obtain and maintain insurance for the benefit of such managers, officers, employees, consultants and agents to the extent permitted by law and as may be necessary or appropriate to cover our obligations under the Plan of Dissolution, including seeking an extension in time and coverage of our insurance policies currently in effect. Liquidating Distributions We will, as determined by the Liquidation Manager, (i) pay or make reasonable provision to pay all Claims and obligations, including all contingent, conditional or unmatured contractual Claims known to us, (ii) make such provisions as will be reasonably likely to be sufficient to provide payment for any Claim against us which is the subject of a pending action, suit or proceeding to which we are a party and (iii) make such provision as will be reasonably likely to be sufficient to provide payment for Claims that have not been made known to us or that have not arisen but that, based on facts known to us or our successor entity, are likely to arise or to become known within ten years after the Effective Date. Any of our assets remaining after the payment or the provision for payment of Claims against and obligations of the Company shall be distributed by us pro rata to our members.Such distribution may occur all at once or in a series of distributions and shall be in cash or assets, in such amounts, and at such time or times, as the Liquidating Manager, in his absolute discretion, may determine. If any liquidating distribution to a member cannot be made, whether because the member cannot be located, has not surrendered its certificates evidencing our Class A units as may be required pursuant to the Plan of Dissolution, or for any other reason, then the distribution to which such member is entitled will be transferred, at such time as the final liquidating distribution is made, to the official of such state or other jurisdiction authorized or permitted by applicable law to receive the proceeds of such distribution.The proceeds of such distribution will thereafter be held solely for the benefit of and for ultimate distribution to such member as the sole equitable owner thereof and will be treated as abandoned property and escheat to the applicable state or other jurisdiction in accordance with applicable law.In no event will the proceeds of any such distribution revert to or become the Company’s property. 24 If, after we have made final distributions, we hold assets with an aggregate value that the Liquidation Manager deems insufficient to pay all expenses associated with a supplemental distribution, we may abandon such assets or transfer such assets to a nonprofit organization or organizations that are exempt pursuant to Section 501(c) of the Code, to be determined by the Liquidation Manager in its sole discretion. Amendment, Modification or Revocation of Plan of Dissolution Until the Effective Date, the Board of Directors may, in its sole discretion and without member approval, revoke the Plan of Dissolution and all action contemplated thereunder, to the extent permitted by the DLLCA.Following the Effective Date, the Liquidation Manager may, with the approval of the Member Representative and subject to the applicable provisions of the DLLCA, modify or amend the Plan of Dissolution without further member action but may not terminate the Plan of Dissolution. Filing of Tax Returns, Forms and Other Reports and Statements The Plan of Dissolution authorizes the Liquidation Manager to make such elections for tax purposes as are deemed appropriate and in our best interest.The Plan of Dissolution directs us to notify all jurisdictions of any withdrawals related to qualification to do business, and file final Company tax returns and reports as required. Estimated Liquidating Distributions MANY OF THE FACTORS INFLUENCING THE AMOUNT OF CASH DISTRIBUTED TO CLASS A UNIT MEMBERS AS A LIQUIDATING DISTRIBUTION CANNOT CURRENTLY BE QUANTIFIED WITH CERTAINTY AND ARE SUBJECT TO CHANGE.ACCORDINGLY, YOU WILL NOT KNOW THE EXACT AMOUNT OF ANY LIQUIDATING DISTRIBUTIONS YOU MAY RECEIVE AS A RESULT OF THE PLAN OF DISSOLUTION WHEN YOU VOTE ON THE PROPOSAL TO APPROVE THE DISSOLUTION AND LIQUIDATION OF THE COMPANY.YOU MAY RECEIVE SUBSTANTIALLY LESS THAN THE AMOUNT CURRENTLY ESTIMATED. The Company has been actively seeking potential buyers for its non-cash assets for some time but has not been able to conclude the sale of its remaining assets to date. In mid-2011, the Company engaged an investment banker to identity potential buyers of the Company’s ownership interests in KEM, Lake Tam and MRLLC. See “Background and Reasons for the Dissolution and Liquidation of the Company.” In view of the Company’s inability to sell its remaining assets to date despite its efforts to do so, we cannot assure you that any value will be realized from the sale of the Company’s remaining assets. Accordingly, the “low range” of net current sale proceeds from remaining assets shown above reflects the possibility that there will be no attractive sale transaction consummated and, therefore, no net proceeds from asset sales.The “high range” of net current sale proceeds reflects management’s estimate of potential reasonably possible proceeds from asset sales. This high range estimate is informed, in part, by negotiations with potential buyers and expressions of interest received by the Company since mid-2011.None of such expressions of interest have resulted in a completed transaction, with several interested parties seeking to structure a significant portion of the purchase price as contingent deferred payments or royalties, where a significant portion of the payments for the assets would be contingent and paid over time, if at all.The Company believes that the history of litigation relating to the Company’s properties, uncertainties surrounding contingent liabilities, the location of the Company’s assets in California and California’s regulatory climate and fluctuations in commodity prices and general economic conditions have to date presented significant challenges to completing any potentialsales.However, management believes these expressions of interest provide useful insight as to potentially realizable value at closing. As of December 31, 2012, we had approximately $ 30.5 million in assets and approximately $ 12.0 million of accrued liabilities, determined on a going concern bass in accordance with generally accepted accounting principles.We anticipate using cash, and current assets converted to cash through the end of the liquidation process, for a number of items, including without limitation the following: ● Paying, resolving and providing financial assurances reasonably calculated to satisfy Claims. ● Ongoing operating, overhead and administrative expenses. ● Severance and termination benefits afforded to terminated employees (a total of $1,753,096 was paid in fourth quarter of 2012 as severance benefit to executive officers). ● Operating lease obligations related to our principal offices. ● Purchasing insurance policies and coverage for periods subsequent to the Effective Date. ● Expenses incurred in connection with the dissolution and our liquidation. ● Professional, legal, tax, accounting, and consulting fees. The following projected liquidating distribution analysis assumes that our Class A unit members approve the Plan of Dissolution.We intend to sell our remaining non-cash assets for the best price available as soon as reasonably practicable after the Effective Date.The amount of any contingency reserve established by the Liquidation Manager will be deducted before determining amounts available for distribution to members.Based on the foregoing, if the Plan of Dissolution is approved, we estimate that the aggregate amount of cash distributions to our Class A unit members by the target date of June 30, 2014, will be in the range of $0 to $3.75 per Class A unit.However, uncertainties as to the precise net value of our assets, the ultimate amount of our liabilities, the amount of operating costs during the liquidation and winding-up process and the related timing to complete such transactions (including whetherthefinal liquidation date has to be extended to December 31, 2014, or beyond) make it impossible to predict with certainty the actual net cash amount that will ultimately be available for distribution to our members or the timing of any such distribution.If our Class A unit members do not approve the Plan of Dissolution, no liquidating distributions will be made pursuant to the Plan of Dissolution. 25 If the Dissolution Proposal is approved and the Plan of Dissolution is effective, the Company will change its basis of accounting from going-concern basis, which contemplates realization of assets and satisfaction of liabilities in the normal course of business, to liquidation basis of accounting.Under the liquidation basis of accounting, assets are stated at their estimated net realizable values and liabilities are stated at their estimated settlement amounts.As a result, the value of our assets and liabilities may be materially lower and higher, respectively, under the liquidation basis of accounting than currently reflected on our balance sheet on a going-concern basis. The management of the Company has prepared the prospective financial information set forth below to present the potential distributable proceeds available for distribution to members as a result of the liquidation and the dissolution of the Company.The prospective financial information was not prepared with a view toward complying with the guidelines established by the American Institute of Certified Public Accountants with respect to prospective financial information.This information is not fact and should not be relied upon as being necessarily indicative of future results, and readers of this proxy statement are cautioned not to place undue reliance on the prospective financial information.Neither the Company’s independent auditors, nor any other independent accountants, have compiled, examined, or performed any procedures with respect to the prospective financial information contained herein, nor have they expressed any opinion or any other form of assurance on such information or its achievability, and assume no responsibility for, and disclaim any association with, the prospective financial information. As shown below, you may not receive any liquidating distributions even if our Class A unit members approve the Plan of Dissolution. Projected Class A Member Unit Distribution Based on June 30, 3014Target Date for Liquidation Low Range High Range of Net Proceeds of Net Proceeds Ref For Distribution For Distribution Net cash on hand (a) $ $ Net current sale proceeds from remaining assets (b) $
